United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 99-1057WM
                                  _____________

Patrick L. Bark,                         *
                                         *
                     Appellant,          * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
United States of America,                *     [UNPUBLISHED]
                                         *
                     Appellee.           *
                                   _____________

                            Submitted: February 9, 1999
                                Filed: February 11, 1999
                                 _____________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Patrick L. Bark appeals the district court's denial of Bark's Federal Rule of
Criminal Procedure 35 motion for a reduction in sentence. Having carefully reviewed
the record, we conclude Bark is not entitled to relief. Finding no reversible error, we
affirm the district court. See 8th Cir. R. 47A(a). Bark's motion for appointment of
counsel is denied.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.